 AMERICAN GERI-CAREAmerican Geri-Care, Inc. and Local 6, InternationalFederation of Health Professionals, Internation-al Longshoremen's Association, AFL-CIO. Case29-CA-957130 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 December 1982 Administrative LawJudge Harold B. Lawrence issued the attached de-cision. The Respondent, American Geri-Care, Inc.,filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found, inter alia, that the Respondentcommitted two separate violations of Section8(a)(1) of the Act by granting wage increases inorder to discourage employees' union activity andby granting a tuition reimbursement plan for thesame purpose.' The judge therefore recommendedthe Board's traditional remedy for 8(aX1) viola-tions. In addition, however, he treated the allegedunfair labor practice allegations as objections to anelection and, even though the pending representa-tion case was not before him, he ordered theRegion to open the ballots to the rerun electionand, if neither Union had received a majority ofthe valid ballots, he ordered the Regional Directorto conduct a new election. Moreover, because hetreated the alleged 8(aX1) violations as objectionshe examined the Respondent's conduct in light ofthe critical period to the election instead of apply-' The procedural background of this cae is as follows. The unfairlabor practice charge which gave rise to this case was filed on 3 March1982 by Local 6, International Federation of Health Professionals Inter-national Longshoremen's Association, AFL-CIO. A rerun election washeld 9 days after on 12 March, with two unions, Local 6 and Local 144,Hotel, Hospital, Nursing Home and Allied Health Services Union, Serv-ice Employees International Union, AFL-CIO, on the ballot. The ballotsto the election were impounded because of the pending unfair labor prac-tice charge. Objections to the election were also filed, and they are stillpending.Prior to the rerun election, a first election was held on 20 December1979, in which both Local 6 and Local 144 participated. Local 6 filedobjections and unfair labor practice charges. On 15 June 1981 Adminis-trative Law Judge Barry D. Morris issued a decision in a consolidatedrepresentation and unfair labor practice case in which he sustained an ob-jection based on the Respondent's having made an unlawful promise ofbenefits in violation of Sec. 8(aXl) of the Act. He recommended a secondelection. Although the Respondent excepted to this decision, it wasadopted by the Board on 30 September 1981. The events at issue hereoccurred between the issuance of Judge Morris' decision on 15 June 1981and the rerun election in March 1982.270 NLRB No. 13ing 10(b)'s 6-month statute of limitations for unfairlabor practice violations. Thus, he found that theRespondent's announcement and implementation ofa wage increase in July 1981 was a violation of theAct even though the unfair labor practice chargealleging that this conduct was unlawful was notfiled until March 1982. The Respondent excepts tothese findings and argues that the violations shouldbe dismissed on their merits and on the ground thatthey are barred by Section 10(b) of the Act.The Respondent is correct that the judge onlyhad before him allegations of unfair labor practices,and not objections to the election, since the repre-sentation case was not consolidated with this case.Thus, the 6-month statute of limitations, not thecritical period before the election, applied in deter-mining the legality of the Respondent's conduct.We further find in agreement with the Respondentthat the Board's consideration of the wage in-creases as an unfair labor practice was time-barredbecause the increases were both announced and im-plemented outside the 10(b) 6-month period.2Withrespect to the tuition reimbursement plan, however,we find, as explained below, that the Respondentannounced and implemented its tuition reimburse-ment plan in its final and complete form within the6-month period, and that we may therefore consid-er whether the announcement and implementationof this plan violated Section 8(aXl) of the Act. Wefind, for the reasons stated below, that it did vio-late Section 8(aX1), and we therefore adopt thejudge's finding in this regard.As found by the judge, the Respondent first dis-cussed the tuition reimbursement plan with thenurses in July 1981 at a meeting at which it an-nounced the wage increase. A typed proposal wasthereafter disseminated to the nurses, and thenurses objected to a requirement that they mustmaintain a B + grade point average in order to bereimbursed for their tuition expenses. In December1981 Director of Nursing Services Evelyn Milanomet with the nursing home's administrator, GaryStern, and discussed the nurses' objections. Theyagreed to drop the grade requirement, and a copyof the plan was distributed with the employees'paychecks in January 1982.sThus, we find that theplan was formulated and implemented within the10(b) period.We further find, in agreement with the judge,that the Respondent granted the benefit of the tui-tion reimbursement plan in order to affect the out-come of the second election on 12 March. As' See, e.g., Durfee's Television Cable Co., 174 NLRB 611, 613-614(1969).' All dates hereinafter refer to 1982 unless otherwise noted.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoted by the judge, granting employee benefitsprior to an election is not per se grounds for settingaside the election, but there must be a showing thatthe timing of the announcement was governed byfactors other than the pending election. While arepresentation case is pending, a respondent mustdecide whether to grant benefits as if the unionwere not in the picture; there is no violation of theAct if the respondent would have granted the ben-efits because of economic circumstances or otherfactors unrelated to the union. Where a benefit isgranted prior to a scheduled election, however, theburden is on the respondent to show the neutralfactors which governed its decision.4The judge found, and we agree, that the Re-spondent failed to establish that its tuition programwas justified by business reasons, or that it was theresult of any established policy or past practice. Tothe contrary, Administrator Stern testified that theinitial plan was pulled out of the air, and he andMilano, the creators of the plan, contradicted eachother even as to the requirements of the final ver-sion of the tuition reimbursement plan.While the Respondent failed to come forwardwith a business reason for granting the benefit, itused this benefit as part of its campaign against theUnion. Thus, Stern asked the employees at a meet-ing "to trust us and give us the year to prove our-selves." Stern added: "[A]t this point, I just toldthem that our track record showed that they werenot let down." And he referred to the Respond-ent's benefits as showing that "management wasgiving benefits, and they [the employees] didn'tneed to come on to a union to intercede for themwith management, for extra pay and benefits."From these statements, the timing of the benefit,and the Respondent's failure to come forward withany business reasons for its actions, we find thatthe Respondent formulated and implemented thetuition reimbursement plan in order to affect theresults of the election in violation of Section 8(a)(1)of the Act.THE REMEDYHaving found that the Respondent has engagedin an unfair labor practice within the meaning ofSection 8(a)(1) of the Act, we shall order the Re-spondent to cease and desist from such conduct inthe future and to take certain affirmative action de-signed to effectuate the policies of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative law4 Essex International, 216 NLRB 575, 576 (1975).judge as modified below and orders that the Re-spondent, American Geri-Care, Inc., Brooklyn,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.51. Substitute the following for paragraph l(a)."(a) Announcing or implementing a tuition reim-bursement plan or benefits not previously enjoyedunder conditions calculated to influence employeesin the exercise of their rights to choose freelywhether or not they wish to be represented by alabor organization or to reward them for votingagainst a union, or in any manner to interfere withtheir freedom of choice."2. Delete the last paragraph of the judge's deci-sion beginning "IT IS FURTHER ORDERED."3. Substitute the attached notice for that of theadministrative law judge.' Nothing contained herein should be considered as ordering the Re-spondent to rescind any benefits conferred on its employees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.Accordingly, we give you these assurances:WE WILL NOT announce or implement a tuitionreimbursement plan or other new benefits undercircumstances calculated to influence you in yourchoice of whether or not you wish to be represent-ed by Local 6, International Federation of HealthProfessionals, International Longshoremen's Asso-ciation, AFL-CIO, by Local 144, Hotel, Hospital,Nursing Home and Allied Health Services Union,Service Employees International Union, AFL-CIO, or by any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-96 AMERICAN GERI-CAREcise of the rights guaranteed you by Section 7 ofthe National Labor Relations Act.AMERICAN GERI-CARE, INC.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was tried before me on August 12 and 13,1982, at Brooklyn, New York. The charge was filed onMarch 3, 1982, by Local 6, International Federation ofHealth Professionals, International Longshoreman's As-sociation, AFL-CIO. On April 15, 1982, a complaint wasissued which, as amended at the hearing, alleged thatAmerican Geri-Care, Inc., the Respondent, violated Sec-tion 8(aX1) of the National Labor Relations Act, herein-after referred to as the Act, by granting its employeeswage increases and other benefits and improvements inworking conditions sometime in November and Decem-ber 1981 and March 1982 and by instituting a tuition re-imbursement program for them around November 1981and January 2 and February 1982 in order to inducethem to refrain from becoming or remaining members of,or otherwise assisting or supporting, either Local 6 orLocal 144 of the Hotel, Hospital, Nursing Home andAllied Health Services Union, Service Employees Inter-national Union, AFL-CIO, or from voting for eitherunion in a rerun election scheduled for March 12, 1982.The Respondent's answer denied the commission of theacts alleged and denied any violation of the Act. Theissue thus presented is whether the granting of wage in-creases and the institution of the tuition reimbursementprogram constituted interference with the employees' ex-ercise of their rights guaranteed in Section 7 of the Actin violation of Section 8(aXl) of the Act.The parties were afforded full opportunity to be heard,to call, examine and cross-examine witnesses, and to in-troduce relevant evidence. A post-hearing brief has beenfiled on behalf of the Respondent but none has been filedon behalf of the General Counsel.On the entire record and based on my observation ofthe witnesses, and after consideration of the brief submit-ted on behalf of the Respondent, I make the followingFINDINGS OF FACT1. JURISDICTIONThe complaint and answer raise no jurisdictionalissues. I find that the Respondent is a New Jersey corpo-ration which operates the Aischel Avraham NursingHome at 40 Heywood Street, Brooklyn, New York, pro-viding health care staffing services and related servicesto elderly persons, and is a health care facility andhealth-related facility within the meaning of Section2(13) of the Act. In its annual operations, the Respond-ent performs services valued in excess of $50,000, ofwhich services valued in excess of $50,000 are performedannually for the Aischel Avraham Nursing Home, theannual gross revenue of which exceeds $100,000. I findthat the Respondent is, and at all material times has been,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.I find that Local 6, the Charging Party, and Local 144are, and have been at all times material herein, labor or-ganizations within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Basic FactsThe Respondent employs both registered nurses and li-censed practical nurses at the Aischel Avraham NursingHome. The latter are represented under a collective-bar-gaining agreement with Local 6 but no collective-bar-gaining agreement is in effect covering the registerednurses. The nursing staff is supervised by Evelyn Milano,director of nursing services, and overall supervision ofthe Home is exercised by Gary Stern, the administrator.On October 29, 1979, Local 144 filed a petition forcertification as the representative of the registered nursesin a unit consisting of all the registered nurses employedby the Respondent at the Home. A board-supervisedelection was conducted on December 20, 1979, in whichboth Local 6 and Local 144 participated. Local 144 filedobjections to the election on the basis of unfair laborpractices allegedly committed by the Respondent. 'On June 15, 1981, Administrative Law Judge Barry D.Morris issued a decision finding the Respondent guilty ofcertain unfair labor practices and recommending, amongother things, that an order be made setting aside the elec-tion held on December 20, 1979, and remanding the caseto the Regional Director for Region 29 for the purposeof conducting a new election. Judge Morris expresslysustained an objection to the election which was basedon Respondent's having made an unlawful promise ofbenefits in violation of Section 8(aX1) of the Act. TheBoard affirmed Judge Morris' decision on September 30,1981, expressly upholding his finding that Milano hadpromised employees a good "contract" if they voted formanagement. Thereafter, the parties agreed on a date fora new election, and an order scheduling an election wasissued by the Regional Director on January 18, 1982, andby agreement the same was adjourned to March 12,1982, at which time it was held. By that time, of course,the charge underlying the present case had been filed.The ballots cast in that election have been impoundedpending the outcome of this case.The evidence clearly establishes what the Respondentdid between June 15, 1981, and March 12, 1982; what isin issue is the Respondent's true motivation for its acts.The Respondent granted the registered nurses a series ofacross-the-board wage increases beginning in July 1981,and claims to have programmed additional increases forthe registered nurses pursuant to a new wage policy an-nounced at that time, well before the Respondent evencontemplated a rerun election. Under the new policy, in-creases would follow automatically at 6 months and 12months after date of hire.I Case 29-RC-4765.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe new wage policy introduced in July 1981 was asfollows: The base salary of the registered nurses wasraised. As of July 1981, registered nurses who had beenemployed by the Respondent for less than 6 months(having been hired after January 1, 1981) and newlyhired nurses were to be paid at the rate of $9.50 perhour. Upon completion of 6 months' employment, theywould receive $10. On the anniversary date of their em-ployment, they would be raised to S10.375. Registerednurses who had been hired prior to January 1, 1981, andthus had more than 6 months' service as of July 1981would be raised to $10 immediately and, on the anniver-sary dates of their employment, would receive $10.375.These were automatic increases.A tuition reimbursement program, under which theregistered nurses would be reimbursed for the cost ofcontinuing professional education courses, was also insti-tuted. The Respondent contends that at a meeting held inJuly 1981 the nurses were advised that such a programwas under consideration and they were promised that itwould be instituted in January 1982, and that a furthermeeting was held on the same subject in December 1981.While there is some question about when these meetingsoccurred or whether they occurred at all, a tuition reim-bursement program was instituted in January 1982. Avariant of the program was later extended to the licensedpractical nurses. (The General Counsel questions thedates of these meetings or whether they occurred at all,suggesting that the program may have been originated atan extremely late date.)The Respondent conducted a campaign prior to theelection of March 12, 1982. Stern spoke to a number ofnurses, making the point that the Respondent had alwaysdelivered on its promises, and that a union was notneeded. When the tuition reimbursement plan went intoeffect, Stern arranged for an announcement of the termsof the program to be distributed to the nurses with theirpaychecks in January 1982 and with it a memorandumwhich in effect stated that they were therewith receivingthe reimbursement plan previously promised to them. Inaddition, a notice announcing the program was posted ona bulletin board for a substantial period of time prior tothe March election.2B. The Preelection PeriodA preliminary determination must be made as to howfar back the review of the Respondent's actions shouldextend. The complaint alleges as violations only actionswhich occurred within the statutory period of limitationprescribed by Section 10(b) of the Act, but the GeneralCounsel argues for an extremely lengthy critical preelec-tion period, going clear back to Judge Morris' decisionand requiring consideration of the Respondent's actionsfrom and after the first wage increase in July 1981.I consider the Respondent's actions antedating the10(b) period germane to the issues of this case for severalreasons. Firstly, the acts specifically alleged in the com-' Jack Richard Cunningham, a business agent of Local 6, saw such anotice on a bulletin board at the Home when he visited it on February26, 1982. He identified the notice as one entitled "Tuition ReimbursementProgram for R.N.'s." A copy is in evidence as G.C. Exh. 2.plaint need not be pondered in a vacuum; they were pa-tently an outgrowth or a continuation of earlier eventsand, since their motivation is what is in issue and the Re-spondent contends that they result from preexisting poli-cies and established practices, it is difficult to see howthey can be passed on without consideration of theevents of the earlier period. Secondly, if the wage policyand tuition reimbursement program were formulated andannounced within a crucial preelection period, I wouldbe compelled to conclude that they were motivated by adesign to influence the outcome of the election, even ifthe date for that election had not yet been set,8unlessthe Respondent furnished convincing evidence that theywere in fact dissociated from the impending election.The date of filing of a petition for an election is nor-mally considered the beginning of the crucial preelectionperiod.4When an election has been set aside and a newelection ordered, the critical period for the second elec-tion begins running from the date of the first election.5In the present case, therefore, all actions of the Respond-ent following Judge Morris' decision on June 15, 1981,fall within that critical period.C. The Prima Facie CaseBoth Stern and Milano testified that the Respondentfirst began to give serious consideration to a policy ofwage increases and to a tuition reimbursement programafter Judge Morris issued his decision on June 15, 1982.The Respondent instituted these changes during the sameperiod of time in which the Board affirmed JudgeMorris' decision, the Respondent and the unions agreedon the date of a new election, and the Regional Directorissued an order setting the date of the new election. TheGeneral Counsel thus established that the Respondentdid so after it became aware, or should have been aware,that there would be another election. In addition, theevidence established that, while the Respondent had ondisplay the tuition reimbursement plan and the wage in-creases, promised well before the election date was setand implemented piecemeal through the ensuing periodalmost up to the date of the election, Stern conducted acampaign which dwelt on the Respondent's purportedrecord of fulfilled promises. Such a preelection campaignpermits, if it does not mandate, an inference that thes I do not interpret those cases which have held that an election willnot be set aside because of the granting of wage increases before the dateof the new election has been set as requiring a similar ruling in all casesin which a date for a rerun election is left open. The cases so holding allinvolve circumstances which clearly distinguish them from the presentcase. For example, in General Industries Co., 152 NLRB 1029 (1965), inwhich the Respondent announced wage increases during the criticalperiod between the date of the first election and the second election andgranted additional insurance and other benefits, the trial examiner notedthat the new election had not yet been directed, much less scheduled, andexpressly found that the respondent had not acted with foreknowledge ofthe Board's decision and concluded, on review of all the pertinent facts,that the General Counsel's prima facie case had been rebutted. I come tothe opposite conclusions in the present case.4 Ideal Electric & Mfg. Co., 134 NLRB 1275 (1961).5 Singer Co., 161 NLRB 956 (1966). The Respondent's contention thatthe critical period did not begin until the date of the new election hadbeen set or agreed upon is untenable in the light of the comment made inSinger Co., at fn. 2, to the effect that Breman Steel Co., 115 NLRB 1581(1956), was implicitly overruled in Ideal Electric.98 AMERICAN GERI-CAREwage increases and the tuition reimbursement programwere initiated and implemented as inducements to thenurses to vote against the unions.Stern testified that he spoke to the day-shift nursesprior to the election on March 12, 1982, telling them thatthe Respondent had always followed through on pastpromises; that in the past employees had voted in favorof management because they trusted that after the elec-tion management would do the right thing for them andas a matter of fact management had not let them down;and that he was not asking them to take his word but toreview his track record, which showed that they gotwhat was promised to them when it was promised. Onthis basis, he asked them to have confidence in manage-ment and vote against the Union. He testified, "My pitchwas that I can't promise anything specific, but I have atrack record which I feel that will indicate that they canrely that we will do the best thing with our nurses, thatwe're asking them to vote against the Union."Stern testified, "I said that we told them that we can'tmake specific promises, but that we asked, at that point,that people should please trust us for a year, that in theworst case, that if we did not keep the promises after ayear, they could always turn to a union ... and at thatpoint, we just asked them to trust us and give us a yearto prove ourselves. And at this point, I just told themthat our track record showed that they were not letdown and we asked them to look at our track record andvote against the Union." When asked whether he specifi-cally mentioned that he had promised them a tuition re-imbursement plan and had given it to them his answerwas, "I don't recall." When asked if he had specificallypromised a new package of benefits, including wage in-creases and better health and dental coverage, Stern re-sponded, "In July, 1981, we gave it to them. And Iassume this is one of the examples I brought to them toshow them that without the prodding of a Union, man-agement was giving benefits."D. The Respondent's DefenseThe Respondent contended that the wage increaseswere given in order to meet standards in the industry inthe New York area and thus attract competent person-nel, and that they and the tuition reimbursement programwere based on policies, plans, or practices which existedwell before the second election was scheduled. However,the Respondent offered no evidence to establish that thepattern of increases conformed to general industry prac-tice or to produced any probative evidence on such anissue of the type which has been produced in other cases,such as an industrywide survey made by a recognizedemployers' or other association, verification of the factand extent of deviation of the Respondent's wage scalefrom that of other nursing homes, or surveys taken on anannual or other periodic basis showing what the compe-tition was doing by way of increases, insurance, andother benefits.6' Astronautics Corp., 164 NLRB 623, 630 (1967); Mallory Controls Co.,214 NLRB 616 (1974).Instead, for proof of business need the Respondentrested on testimony by Stern and Milano that in 1981 theproper complement of nurses could not be maintainedbecause they were paying less than the competitors. In-stead of the legally required five registered nurses on theday shift, four on the evening shift, and four on the nightshift, the Home was staffed in January and February1982 by only one registered nurse on each floor duringthe day, with none on the night shift. (There had beenonly one on night duty in December 1981.)In order to establish the existence of a preexistingpolicy, Stern and Milano testified that for a long periodof time Milano pressed for wage increases for the nursesand Stern kept putting her off. They had received in-creases last in January and October 1980. Finally, Sternpromised to take matters up with Mr. Rosenbaum, aprincipal of the Respondent. There was a period of giveand take discussions between Stern and Milano to deter-mine what was the least that would be acceptable to thenurses and discussions between Milano and the nurses.Milano testified that she had been promising the nursesthat she would speak to Stern prior to July 1981. Sterntestified that he had discussed the tuition plan withMilano either in June or July 1981-that she had men-tioned it earlier but "serious talk" only began at thattime. Milano's account of the ensuing events is that inJuly 1981 she called a meeting of the registered nurseswhich was also attended by the supervisors and the in-service coordinator. The matters discussed were thewage increase, a changeover of the health insurance cov-erage to a new company resulting in an increase of cov-erage, and the tuition reimbursement plan. The nurseswho attended were primarily from the day shift. Milanotold them that the wage increase would be on the nextpaycheck. The changes in health insurance took effect inJuly. Milano outlined the tuition reimbursement programas it had been formulated by her and Stern, writing it outon the blackboard. She told them it would be typed upand she would get back to them to get their ideas on thesubject, but that the plan would definitely go into effectin January 1982. Milano testified that she discussed itwith the nurses from a memorandum which she hadwritten on a piece of yellow paper; this is what shetransposed to the blackboard. It was typed up later, andthat formulation of the program entitled "Tuition reim-bursement Program for R.N.'s," is in evidence as Gener-al Counsel's Exhibit 2. The nurses who participated inthe discussion of the program objected to a requirementthat an "employee must maintain an average of B+ orhigher" in order to qualify for reimbursement. Milanotold them she would discuss it and get back to themabout it.Milano testified emphatically that, pursuant to her in-structions, her notes on the yellow paper, containing thefirst version of the plan, were typed up by her secretaryapproximately a week after the July meeting and weredistributed. She was positive that it had been disseminat-ed because she received comments on it from nurses whohad not attended the meeting. Milano met with Sternagain and communicated the nurses' objection to thegrade requirement. Around the end of December 1981, a99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew proposal was drafted which was basically the sameprogram but without the grade requirement. A copy ofthis program is in evidence as Respondent's Exhibit 1.Copies of the plan were disseminated to the nurses withtheir paychecks in January 1982 with a covering memo-randum stating, "[A]ttached please find the tuition reim-bursement package as promised."Stern testified that the written draft from which theplan was typed up was written by him, and that it mayhave been done in June instead of July. He testified thathe gave the draft to Milano. Though he professed tohaving to speak to Rosenbaum about such matters, hetestified that he told Milano to promise the nurses thatthe program would be implemented in January 1982.Stern asserted that no promises were made to individ-ual employees, his basic pitch in the campaign being thata union was not needed because the Respondent alwayskept its promises. In this respect, the testimony of Milanoand Stern is supported by the testimony of nurses Soft-leigh and Mills, who stated that no specific promises ofpay raises were made to them. There is no evidence inthe record that anyone acting on behalf of the Respond-ent promised the employees any increases or benefits di-rectly conditioned on their voting against the unions.E. AnalysisThis case is governed by several well-settled proposi-tions. Granting employee benefits prior to an election isnot per se grounds for setting aside the election, butthere must be a showing that the timing of the announce-ment was governed by factors other than the pendencyof the election. While a representation case is pending,an employer must decide whether or not to grant bene-fits as if the union were not in the picture; there is noviolation of the Act if the employer would have grantedthe benefits because of economic circumstances unrelatedto union organization, but there is a violation if the em-ployer's course is altered by virtue of the union's pres-ence. The Board will regard the timing as calculated toinfluence the employees in their choice of a bargainingrepresentative in the absence of the required showing.The burden of showing other factors is on the employ-er.7Taking into consideration the Respondent's entire pat-tern of conduct, it is apparent that the Respondent dan-gled promises of wage increases and tuition reimburse-ment before the employees from July 1981 to electiontime by holding meetings and otherwise stimulating dis-cussion of the promised benefits among the registerednurses over a protracted period of time. The Respondentextracted maximum effect from its promises and grantsof benefits by protracting their implementation. The actsalleged in the complaint, necessarily limited to actswhich occurred within the 6 months preceding the filingof the charge, were only the final events in a series ofactions which were tantamount to an implied promise offuture wage increases and benefits "having as its objectEssex International, 216 NLRB 575 (1975); McCormick Stone Co., 158NLRB 1237, 1242 (1966); Glosser Broa, Inc., 120 NLRB 965 (1958);Northwest Engneering Co., 148 NLRB 1136, 1145 (1964), enfd. 376 F.2d770 (D.C. Cir. 1967).to dissuade employees from continuing their support forthe Union" and thus constituting interference with theemployees' exercise of their Section 7 rights and a viola-tion of Section 8(aXl) of the Act." This was a promise ofspecific increases.9 Such "husbanding" of benefits untilimmediately prior to an election has been recognized astiming which is violative of the Act even if a legitimatebusiness purpose exists for such benefits.'0Even if theRespondent's earlier actions in July and August 1981 aredeemed to be beyond the critical preelection period, theystill form part of the conduct pattern which may be con-sidered in evaluating the actions alleged in the com-plaint. 1The Respondent wholly failed to prove that thewage increases and the tuition reimbursement programwere instituted for business reasons dissociated from theunion campaign or that their timing was independent ofit. The Respondent also failed to prove that they resultedfrom any established policy or past practice.I. Failure of the Respondent's justification on thebasis of business necessityThe Respondent asserted that its actions were prompt-ed by the fact that staffing had deteriorated to the extentthat legally mandated staffing was not being maintained,especially in the months of December 1981 and January1982, but conceded that the wage increases and the tui-tion reimbursement program were announced in the pre-ceding July. Other than an incidental remark by Stern,quoted below, there is no evidence that at that time ashortage of personnel existed or was anticipated. Duringthe ensuing autumn and winter there was no sense of ur-gency about attracting personnel. Stern testified that ittook half a year to resolve the question of the grade re-quirement in the tutition reimbursement program becausethere was nothing urgent about it: the program was setfor the following January and he had enough other ca-tastrophes on a daily basis to keep him busy. I thereforeconclude that the asserted shortage of registered nursess Colonial Haven Nursing Home, 218 NLRB 1007, 1008 (1975), enfd.542 F.2d 691 (7th Cir. 1976).* Clearly distinguishable from the facts of this case are those of Ameri-can Laundry Machinery Co., 107 NLRB 511 (1953), in which the Boardfound that an announcement that "in keeping with the Company's pro-gresaive policy, since January 1953, management has been working on aformula to make posible the payment of average earninps, rather thanbase rates for vacations and holidays" had "at moat conveyed a vaguesuggestion of the possibility that at some indeterminate date the Employ-er might evolve a formula whereby these benefits could be increased.This, we believe, falls short of the type of promise contemplated by theAct." That type of promise is the type made in the present case of specif-ic increases and benefits which would be received by the employees notlater than specific dates set by the Respondent (on the basis of its esti-mate of when a new election might be held).le NLRB v. Pandel-BradforA Inc., 520 F.2d 275, 280 (lat Cir. 1975),enfg. 214 NLRB 736 (1974). A benefit is not predetermined and fixed ifthe employer is not legally committed to it; fixing the legal commitmentimmediately prior to the election violates Sec. 8(aXI). NLRB v. ArrowElastic Corp., 573 F.2d 702 (lst Cir. 1978), enfg. NLRB 110 (1977). Theemployer in Arrow, like the Respondent herein, "wanted to remind [theemployees] of the benefits they already had." Id. at 111.11 Even if preparations for the change in employee benefits weredeemed to have been made prior to the actual preelection period, thetiming of the announcement in response to the union campaign andwithin the period violates the Act. Montgomery Ward & Co., 220 NLRB373, 374 (1975), enfd. as modified 554 F.2d 996 (10th Cit. 1977).100 AMERICAN GERI-CAREwas not a motivating factor in the implementation of thewage increases and the tuition reimbursement program.The contention that the Respondent was attempting tobe competitive with the wage packages of competingnursing homes runs afoul of Stern's admission that tuitionprograms at other nursing homes had not been lookedinto and Milano's outright disclaimer of any role in fixingnurses' salaries. She even professed to have only "basic,very basic knowledge" of the policy regarding wage in-creases and claimed to be "completely guessing" whenshe testified that she thought the policy was to grantautomatic wage increases to registered nurses at 6months and I year from the date they were hired. Ac-cording to her testimony, though she was director ofnursing services, her discussions with the administratorabout wage increases for the nurses were general discus-sions, and she played no role in determining how muchof an increase they received in July, did not know howmuch was actually given to them, did not know thedates of the increases which had been granted prior toJuly 1981, and could not recall if increases were grantedafter July 1981. At the same time she gave a picture ofactive involvement when she testified that she had lastreviewed the registered nurses' package in July 1981 thusindicating that she should have had some familiarity withit); that it was under review at the time of the hearing(August 1982) but she had not, however, had meetingswith the nurses about it thus far in 1982; that there is nospecific policy on increases or on meetings; that wagereview is annual and periodical; but that since both Sternand she had been on vacation it had not yet been done in1982.Testimony of this type does not square with Milano'sforthright assertion that wage increases in 1981 and 1982were essential to keep the Respondent competitive andcontradicts her testimony that she had no role in fixingthe nurses' salaries. Stern also contradicted her testimonyby his own testimony that the decisions to grant wageincreases were arrived at in discussions between himselfand Rosenbaum, and that he advised Milano when themeetings were to be held and of their outcome.The inability of the Respondent to explain the timingof the institution of the wage increases and the tuition re-imbursement program, after extended delays, cannot bebetter demonstrated than by Stern's testimony-or lackof testimony-on that point:Q. When was the first time that you spoke withMs. Milano about a tuition reimbursement plan?A. Who remembers?Q. And you testified that you had heard aboutthis from Ms. Milano for a long.period of time, andshe also had testified that she had come to you.... had come to you, I believe she testified, for acouple of years before July of 1981-A. It was a constant topic of conversation, yes,that she would like to see a tuition reimbursementpackage.Q. Okay, so what made you decide in July of1981, at that point, after hearing about it for twoyears, that you wanted to implement this tutition re-imbursement plan?A. Okay, let me explain it to you. When you sitdown and you come up with a package, and you in-crease pay, sometimes you increase benefits, also-you assess what you're giving, and you try to see ifyou can afford to give a little more, and if you'dlike to give a little more-you could ask me thesame question, at the same time in July, we addedto our health program a dental program, a dentalreimbursement program-you could ask me thesame question, what made me see fit in July to givea dental program.JUDGE LAWRENCE:-He's asking you the question.THE WrrNESS: And the answer is, we sat downand we discussed it, and we said what else can wegive? What else would we like to give? And wesaid, okay, we'll give it to them, period.JUDGE LAWRENCE: What made you decide,though, in July, that this is-after two years ofmulling about it, you decided in July, to give it tothem, and Mr. Castagna is saying, what triggeredthe decision in July, to give it to them. Why didn'tyou make the decision in June, or May or April?THE WITNESS: Because that's when we sat downto reassess the whole wage and benefit package.JUDGE LAWRENCE: Why did you sit down inJuly, to reassess?THE WrrNESS: Beacuse we felt pressure then, be-cause of the staffing problems at the nursing home,and we felt that we had to come up with somethingto offer nurses to be attracted to the home and tostay at the home.JUDGE LAWRENCE: Hadn't you had the samepressures all year long?THE WrrITNESS: That's true, but every month, youcan't increase salaries. We had given an increase inOctober, and we saw fit to give another one inJuly, that's all.JUDGE LAWRENCE: But we're talking, now,about the tuition program.THE WITNESS: Yeah, that was part-once we satdown with the wage package and the problem,right-and it was something that we were aware isbeing done in other homes, we made a decision,okay, let's do it.Q. (By Mr. Castagna) Now, prior te that decisionto-when you were thinking about this tuition reim-bursement plan more seriously, had Ms. Milanoever given you a draft of a tuition reimbursementplan?A. No.Q. Had you or Ms. Milano ever investigated intoanother tuition reimbursement plan that was ineffect at another nursing home, or another hospital?A. Not that I recall.It has been noted that even benefits justifiable from abusiness point of view may not be husbanded until rightbefore an election. Justifying the timing has been notedto be different from justifying the benefits generally. 1,' NLRB v. Pandel-Bradford Inc., above.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Failure of the Respondent's justification on thebasis of policy or past practiceThere is no argument about the permissibility of an in-crease or an announcement of an increase in benefits aspart of an established company policy or pattern, 3norof wage increases prior to an election granted pursuantto past company practices proved to have been institutedindependently of union organizational activities."' How-ever, the testimony of Stern and Milano, if accepted atface value, proves that the Respondent increased benefitsin spite of, rather than in conformity with, any past prac-tice or policy. They testified that the increases in ques-tion were agonized over for a period of years, Milanokeeping after Stern and Stern putting her off, and thatthey finally worked out the increases under pressure of apersonnel shortage.Accepting their testimony at face value leaves the Re-spondent's defense still laboring under another fatalhandicap, and that is that they conceded that serious dis-cussion of the wage increases and the tuition reimburse-ment program began after June 15, 1981, the date ofJudge Morris' decision. Prelection increases in benefits,even when consistent with past company practice, maynot be granted while objections to a representation elec-tion are still pending and unresolved "and the possibilitythat the Board would direct a second election wasindeed real."1' The present case goes beyond that, forthis Respondent granted an increase in wages and bene-fits with full knowledge that an administrative law judgehad already recommended that a new election be held,announced wage increases and new benefits and beganimplementing the wage increases, and, after the NationalLabor Relations Board had affirmed the decision and or-dered a new election, announced and implemented a tui-tion reimbursement program and continued the wage in-creases. The first election had been set aside by theBoard for the very same reason that objections werefiled in the present instance, the Respondent had prom-ised an increase in benefits, and it is not at all unclear, inthe light of the testimony of Stern and Milano abouthow long their discussions had been going on, that thevery promises in issue in this proceeding had not beenmade prior to the first election. That would bring thiscase squarely within Reliable Ambulance Service, 256NLRB 1165 (1981), in which the Board stated:An employer is not free to carry out an objection-able promise made during the critical period of afirst election, and then argue that he is merely im-plementing a promise made at an earlier time ....[T]he implementation of a promise initially made todefeat a union is simply another step in that effort,and is therefore objectionable when undertakenduring the critical period of a subsequent election.... Triangle Plastics, Inc., 166 NLRB 768, 775(1967). We therefore find that [the] Employer's an-nouncement and implementation of the profit-shar-Northern Telecon, Inc., 233 NLRB 1104 (1977)."I Mallory Controls Co., 214 NLRB 616 (1974); Meier's Wine Cellars,18 NLRB 153 fn. 6 (1971).1" Northwest Engineering Co., above.ing plan, made at a time when objections to the firstelection were still pending and the possibility of asecond election was very real, was an objectionablecontinuation of its earlier objectionable promise. Weaccordingly set aside the second election. 68The possibility of a rerun election, by itself, suffices topreclude the granting of benefits, and it is obvious thatthe filing of objections raises that possibility. Even Sternexpressed the opinion that a second election is always apossibility. Thus, the granting of benefits after the filingof objections and while the hearing is pending is viola-tive.'7It is in connection with this aspect of the case that ut-terly implausible testimony by Stern and Milano severelyaffected their overall credibility. Their testimony wasevasive and seemed to me to be a patent attempt toavoid conceding any awareness that the period from thesummer of 1981 to March 1982 was an interregnum be-tween two elections in which circumspect avoidance ofviolative conduct was especially important. There is aninherent implausibility in professions of ignorance of animpending union election while litigation is pending froman earlier election on the part of persons in positions ofresponsibility in which they clearly ought to have knownabout such matters.Stern conceded that he had become aware in July1981 that the case had been lost and was on appeal,which he said he thought would take a very long time.He professed to be unable to recall whether he had hadany conversation with Milano about Judge Morris' deci-sion of June 15, 1981, or whether he had told her that asecond election might be run. When pressed, he com-mented that the possibility of a second election alwaysexisted no matter what happened on the first election.Milano testified that she was not aware of Judge Morris'decision, never discussed it with Stern, and, though sheregularly attended management meetings, never heardany discussion at such meetings about Judge Morris' de-cision. She testified that she first became aware thatthere was going to be a second election among thenurses in March 1982, the very month in which the elec-tion was held, and even then did not discuss the electionwith Stern or any member of management. In fact,though she had testified at the earlier proceeding, shewas not aware that a proceeding respecting the Respond-ent's alleged unfair labor practices surrounding the firstelection was still pending. I find such testimony incredi-ble.Stern's memory improved sufficiently for him to beable to testify more positively that he had not, indeed,discussed the conduct of the election campaign withMiss Milano and she did not participate in it (though shehad been active in the 1979 campaign). The lucidity wasshort-lived. Stern was unable to recall a Board orderissued on September 30, 1981, directing the conduct of a'6256 NLRB at 1165.17 Triangle Plastics, 166 NLRB 768, 774 (1967); NLRB v. Gruber'sSuper Market, 501 F.2d 697, 702 (7th Cir. 1974), enfg. in part. 201 NLRB612 (1973), upholding specifically the Board's determination that wage in-creases granted pending a hearing on objections were unlawful.102 AMERICAN GERI-CAREnew election but conceded he might have been aware ofit at the time. Then he testified that he did not know thatan election was going to be conducted because counselhad told him when he was made aware of the June 1981decision that the decision would be appealed and wasnot final and the appeal process would take years. Sterneven denied having had any discussion with Rosenbaumabout Judge Morris' finding that the Respondent had il-legally promised to raise benefits to employees. He didnot recall any conversation with Rosenbaum about thedecision. He was sure counsel was in touch directly withRosenbaum. Then he contradicted himself. Asked if hehad not discussed the matter with Rosenbaum in view ofthe fact that another election had been ordered, he firstsaid once again that he did not recall discussing it, thenhe got technical and pointed out that there was no orderof election at that point and then he said he was sure hetold Rosenbaum of the decision but it was in the law-yers' hands at that time. The lawyers had been the origi-nal bearers of the bad tidings to Rosenbaum. Somehow,Stern became the messenger instead.On cross-examination, Stern finally conceded that hebecame aware of Judge Morris' decision about "thatperiod of time" (June 15, 1981), and that he read a copyof the decision and thus knew that Judge Morris hadfound that unfair labor practices had been committed bythe Respondent and had recommended that a new elec-tion be held.An exhaustive review into the problems respecting thecredibility of these witnesses would be a dismal expendi-ture of time, but some of their lapses are worth mention-ing because they make it clear that the Respondent's ex-planations for the increases in wages and the institutionof the tuition reimbursement program must be rejected.For example, there was a complete lack of any docu-mentary evidence which would have established thatpolicies and practices were established well before, andindependently of, any impending union election. Therewere no meeting notices or memoranda of substantivediscussions so that the dates and times of meetings be-tween Milano and Stern and meetings with the nursesproved to be completely unverifiable. In fact, whatMilano referred to in her testimony as "meetings" turnedout, in Stern's contemplation, to be nothing more than"conversations in passing" which lasted only 5 or 10 sec-onds and could not be fixed in time and location. Sterneven testified that it would have been impossible toknow who attended any particular nurses' meeting be-cause it is impossible to know who was present in thenursing home at any given time. A supervisors' logwhich purportedly showed notice of the July 1981 meet-ing contained an entry by Milano notifying the supervi-sors that there would be a quick meeting in the in-serv-ice room to inform nurses of a new insurance company,projected tuition program, and salary increase, but nodate or time is given for the meeting and Milano couldnot say which nurses attended that meeting. She was alsounable to say how the supervisors were notified of ameeting purportedly held in December or January. Thetestimony also showed that, since such meetings werenormally held during the day shift, attendance by nursesfrom the evening and night shifts was rare and there didnot seem to be any established mode of communicatingthe results of such meetings to them. Nurse Griffithcould not recall any meeting at which attendance of allthe nurses had been required, nor any announcements ofmeetings in December 1981 or January 1982, nor anyreference to such meetings made by any other employeeor by any member of management.If wage increases had been granted in accordance witha preexisting policy or practice, the payroll recordsshould have proved it easily. In this case, institution ofthe policy could not be proved by the Respondent'scomputer records because data respecting increases isnot, according to Stern, put into the computer recordsuntil the increases are actually implemented. Thereafter,proof of the implementation of the policy is dubious byreason of discrepancies which Stern could not explain,which seemed to indicate a failure of uniform applica-tion. Nurse Softleigh, hired in March at $9.15, was raisedto $9.50 on July 25, but was not raised to $10 until No-vember 28, 8 months after her date of hire instead of the6 supposedly called for by Respondent's policy. NurseMills began working for the Respondent on September19, 1980. She received a raise to $10 on July 25 since shehad been working there more than 6 months. She wasdue for her annual increase on September 19, but did notreceive it until November 28, the same date as Softleigh.Failure to adhere to a professed policy is a factor to beconsidered. 1There were discrepancies in Stern's and Milano's ac-counts of the development of the tuition reimbursementprogram.Milano's testimony conveyed a picture of meetings be-tween her and Stern, while his testimony referred toconferences on the fly in 5-second snatches of conversa-tion. According to her, she and Stern worked out the de-tails of the plan; she told him the nurses were unhappywith the grade requirement and he authorized her todelete it; the plan went into effect without reference toany grade requirement; and she knew of no distinctionbetween the requirements of the two plans. According toStern, he consulted with Rosenbaum before approvingany plan, and, with reference to the elimination of thegrade requirement, it was reduced, not eliminated. Sternand Milano even differ in their testimony as to whowrote out the first draft of the reimbursement program.Stern relied on the unbusinesslike manner in which theprogram was supposed to have been developed to justifythe vagueness of his testimony. When pressed for detailsabout how the original plan, with the grade requirement,had been produced, his answer had been, "We pulled itout of the air. I don't know what to tell you." Later inhis testimony, he indicated that it had been produced inbetween the pressures of a catastrophe-laden business andthat development of the program had been in an "off-the-cuff, nonchalant manner, in two sessions, and it'shard to place it in time."Finally, Milano's testimony respecting the timing ofthe announcement of the tuition reimbursement program1 s Failure of the employer to adhere to a professed policy is a factorto be considered. Montgomery Ward & Co., above.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis contradicted by the testimony of several of the nurses.Milano testified that was done in July, but Nurse Millstestified that she did not become aware of the programuntil she received a paycheck with the announcement ofit in January or February 1982, though she concededthat her attendance at nurses' meetings had been poor.Nurse Griffith testified that she first became aware of theplan late in November or December 1981, when thenurses' secretary gave her a copy of the projected planwhich contained a "B-plus" requirement. Two weeksbefore the election, Stern mentioned the program to her.She never received a copy of the plan which deleted theB-plus requirement, thus bringing into question what itwas that was distributed.F. ConclusionThe General Counsel proved that, on being put onnotice that a second election might be ordered, the Re-spondent announced a series of wage increases and a tui-tion reimbursement program and implemented the sameduring the period in which objections to the first electionwere being litigated and a new election was scheduled,and I find that all of this was done with the intention ofinfluencing the outcome of the second election. The Re-spondent failed to dissociate the wage increases and thetuition reimbursement program from that second elec-tion. The Respondent failed to offer consistent, credibleevidence, either by way of testimony or by way of docu-mentary proof, that it took these steps without awarenessof the pendency of a new election, or that such electionwas reasonably believed to be deferred to a remote pointin time, or that the Respondent's purpose was to remaincompetitive in the quest for competent employees withthe other nursing homes in the area.While none of the nurses who testified described anyoccasion on which any representative of managementmade a direct, personal promise of a wage increase orextension of benefits in exchange for a vote against theunions, the rest of the evidence makes it clear that suchan indiscretion on the part of management would havebeen superfluous.I conclude that all of the Respondent's actions fromand after June 15, 1981, were taken in order to affect theoutcome of an anticipated second election.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe violations of the Act herein found to have beencommitted by the Respondent have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. American Geri-Care, Inc., the Respondent, is an em-ployer within the meaning of Section 2(2) of the Act andis engaged in commerce and business activities whichaffect commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 6, International Federation of Health Profes-sionals, International Longshoremen's Association, AFL-CIO and Local 144, Hotel, Hospital, Nursing Home andAllied Health Service Union, Service Employees Inter-national Union, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.3. By promising to grant employees benefits not previ-ously enjoyed in order to reward them for voting againstthe Union and to interfere with their freedom of choicein a second election, if required, the Respondent violatedSection 8(a)(1) of the Act.4. By granting employees wage increases and a tuitionreimbursement plan shortly before a pending election inwhich the employees were to decide whether theywished to be represented by a union, the Respondentviolated Section 8(a)(1) of the Act.5. The aforesaid actions constitute unfair labor prac-tices affecting interstate commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend that the Respond-ent be ordered to cease and desist from such conduct inthe future and to take certain affirmative action designedto effectuate the policies of the Act. I shall further rec-ommended that the Regional Director for Region 29 bedirected to open and count the ballots cast in the elec-tion conducted on March 12, 1982, in Case 29-RC-4765and prepare and cause to be served on the parties a tallyof ballots. If the tally reveals that either Local 6 orLocal 144 has received a majority of the valid ballotscast, the Regional Director shall issue a Certification ofRepresentative. However, if the tally shows that neitherunion has received a majority of the valid ballots cast,the Regional Director shall conduct a new election atsuch time as he deems the circumstances will permit afree choice of a bargaining representative.On these findings of fact and conclusions of law andon the entire record considered as a whole, I make thefollowing recommendedORDERThe Respondent, American Geri-Care, Inc., its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Promising, announcing, or implementing wage in-creases or benefits not previously enjoyed under condi-tions calculated to influence employees in the exercise oftheir right to choose freely whether or not they wish tobe represented by a labor organization or to rewardthem for voting against a union, or in any manner tointerfere with their freedom of choice in a third election.Lg If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.104 AMERICAN GERI-CARE(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its place of business at the Aischel Avra-ham Nursing Home at 40 Heywood Street, Brooklyn,New York, copies of the attached notice marked "Ap-pendix."'0Copies of the notice, on forms provided bythe Regional Director for Region 29, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.20 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Purmuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed as to any alleged violations of theAct not found herein.IT IS FURTHER ORDERED that the Regional Directorfor Region 29 be, and he hereby is, directed to open andcount the ballots cast in the second election conductedon March 12, 1982, in Case 29-RC-4765 and prepare andcause to be served on the parties a tally of ballots; in theevent that the tally reveals that either Local 6, Interna-tional Federation of Health Professionals, InternationalLongshoremen's Association, AFL-CIO, or Local 144,Hotel, Hospital, Nursing Home and Allied Health Serv-ices Union, Service Employees International Union,AFL-CIO, has received a majority of the valid ballotscast, the Regional Director shall issue a Certification ofRepresentative; but, in the event that neither union hasreceived a majority of the votes cast, according to thetally, the Regional Director shall conduct a new electionat such time as he deems the circumstances will permit afree choice of a bargaining representative.105